Case 5:21-cv-00093-RWS-CMC Document 1 Filed 07/29/21 Page 1 of 9 PageID #: 1




 General Complaint



                           IN THE UNITED STATES DISTRICT COURT
                            FOR THE EASTERN DISTRICT OF TEXAS


  Brian Sanders

                                                            Case Number :



 List the full name of each laintiff in this action.

 VS.

  Texas A&M University-Texarkana




 List the full name of each defendant in this action.
 Do not use et al .


 Attach additional pages if necessary.

 I. ATTEMPT TO SECURE COUNSEL:

        Please answer the following conce ing your attempt to secure counsel.

        A. In the preparation of this suit, I have attempted to secure the aid of an
                attorney as follows: (circle one)

                1. Employ Counsel
                2. Court - Appointed Counsel
                3. Lawyer Referral Service of the State Bar of Texas,
                     P. O. Box 12487, Austin, Texas 78711.

        B. List the name(s) and address(es) of the attorney(s):

                 Bess Masterson-3109 Carlisle St. Dallas, TX 75204

                Wade Forsman-P.O. Box 918 Sulphur Springs, TX 75483
Case 5:21-cv-00093-RWS-CMC Document 1 Filed 07/29/21 Page 2 of 9 PageID #: 2




       c.     Results of the conference with counsel:

               Mr. Forsman reviewed my ocumentation and said he couldn't take my case as he as

               already stretched too thin. Ms. Masterson stated that they reviewed the facts of my case
               but unfortunately they are unable to help.




 II. List previous lawsuits:

       A. Have you filed other lawsuits in state or feder l court dealing with the same facts
             involved in this action or any other incidents? Yes No

       B. If your answer to A is yes , describe the lawsuit in the space below.
               If there is more than one lawsuit, attach a separate piece of paper describing
              each.


               1. Approximate file date of lawsuit:

              2. Parties to previous lawsuit(s):

                       Plaintiff

                       Defendant

              Attach a separate piece of paper for additional plaintiffs or defendants.

              3. Identify the court the lawsuit was filed. If federal, name the district. If
                       state, name the county.




              4. Docket number in other court.



              5. Name of judge to whom the case was assigned.



              6. Disposition: Was the case dismissed, appealed or still pending?




              7. Approximate date of disposition.
Case 5:21-cv-00093-RWS-CMC Document 1 Filed 07/29/21 Page 3 of 9 PageID #: 3




 III. Parties to this suit:

        A. List the full name and address of each plaintiff:

               Pla#l Brian Sanders-8616 Nancy PI. Little Rock, AR 72204




               Pla                                               #2




        B. List the full name of each defendant, their official position, place of employment
                and full mailing address.

               Dft #1: Texas A&M University-Texarkana-7101 University Texarkana, TX

                       75503



               Dft                                      #2:




               Dft                                          #3




               Attach a separate sheet for additional parties.
Case 5:21-cv-00093-RWS-CMC Document 1 Filed 07/29/21 Page 4 of 9 PageID #: 4




 IV: Statement of Claim:

       State as briefly as possible the fact of your case. Describe how each defendant is
       involved. Include the names of other persons involved with dates and places. Do not
       give any legal arguments or cite cases or statutes. If you intend to allege a number of
       related claims, number and set forth each claim in a separate paragraph. Use as much
       space as you need, attaching additional pages if necessary.



       Texas A&M University-Texarkana refused to consider my application

       for employment on 12/10/2014 due to my disability. Texas A&M

       University-Texarkana would not consider my application complete

       because I did not possess a driver's license. Due to my total blindness,


       I am unable to obtain a driver's license. I spoke with Mr. Norton's assistant


       at the time about my situation and she laughed at the possibility of me

       being considered as Recruitment Specialist. I spoke with Mr. Norton

       about my situation and requested that my application still be considered


       without completing the driver's license portion. I explained to him about

       the reasonable accommodation that had allowed me to travel in my previous

       jobs and how I still had those resources available to perform all


       essential job duties of a recruitment specialist. He refused to allow my

       application to move forward and would not consider any reasonable


       accommodations for me.
Case 5:21-cv-00093-RWS-CMC Document 1 Filed 07/29/21 Page 5 of 9 PageID #: 5




 V. Relief: State Briefly exactly what you want the court to do for you. Make no legal
         arguments and do not cite cases or statutes. Attach additional pages if necessaiy.

         As a direct and proximate result of the defendant's conduct as described

         herein, I have been severely damaged in that(among other things) I have

         experienced and will continue to experience pecuniary losses (including

         lost pay and benefits), lost earning capacity, mental anguish and emotional


         distress as manifested by a variety of objective physical and emotional


         symptoms, and the loss of life's enjoyment. I am seeking restitution

         for these damages and that the defendent be forced to receive ADA training.



 Signed this 28th day of July , 20 21 ,
                      (Month) (Year)




 I declare (certify, verify or st te) under penalty of perjury that the foregoing is true and correct.


 Executed on: 07/28/2021
                            Date




                                                                  Signature of each plaintiff
Case 5:21-cv-00093-RWS-CMC Document 1 Filed 07/29/21 Page 6 of 9 PageID #: 6



                                   UNITED STATES DISTRICT COURTS
                                     EASTERN DISTRICT OF TEXAS
                                                       DIVISION


Brian Sanders
                                                                             Case Number:




Name of Plaintiff(s)

vs

Texas A&M University-Texarkana




Name of Defendant(s)




           COMPLAINT UNDER TITLE VII OF THE CIVIL RIGHTS ACT OF 1964

        Note: If plaintiff is alleging employment discrimination based on race or color, please also see 42:U.S.C. 1981


1. This action is brought pursuant to Title VII of the Civil Rights Act of 1964 for
       employment discrimination. Jurisdiction is specifically conferred on the court by 42
       U.S.C. 2000e-5. Equitable and other relief are also sought under 42 U.S.C. 2000e-5(g).




2.. Plaintiff, Brian Sanders , is a citizen of the United States
                           (name of plaintiff)

       and resides at                           616 Nancy PI, Little Rock                                                 ;
                                               (street address) (city)

       Pulaski AR.5
                 72204 903-306-8616
                        ?     >                                                                                           '

              (county) (state) (zip) (telephone)
Case 5:21-cv-00093-RWS-CMC Document 1 Filed 07/29/21 Page 7 of 9 PageID #: 7




3.. Defendant, Texas A&M University-Texarkana , resides at, or its business is
                          (name of defendant)

       located at University , Texarkana
                            (street address) (city)

       Bowie TX 75503                              903-223-3000
             (county) (state) (zip) (telephone)



4. Plaintiff sought employment from the defendant or was employed by the defend nt

         7101 University # Texarkana
                           (street address) (city)

       Bowie                         TX 75503
                                      5   3

                 (county) (state) (zip)

5. Defendant discriminated against plaintiff in the manner indicated in paragraphs 9 and 10

       of the complaint on or about 12/10/2014
                                                   (month, day, year)

6. Plaintiff filed charges against the defendant with the Equal Employment Opportunity
        Commission charging defendant with the acts of discrimination indicated in paragraphs
       9 and 10 of this complaint on or about 12/15/2014                                    .
                                                   (month, day, year)


7. The Equal Employment Commission issued a Notice of Right to Sue which was
       received by plaintiff on 4/30/2021
                      (month day, year)
Case 5:21-cv-00093-RWS-CMC Document 1 Filed 07/29/21 Page 8 of 9 PageID #: 8



8. Because of plaintiffs (1) race, (2) color, (3) sex,

       (4) national origin, defendant:


       a.    failed to employ plaintiff.

       b. terminated plaintiffs employment.

       c.    failed to promote plaintiff.

       d. x Other refused to consider application for employment due to

                          disability.




9. The circumstances under which the defendant discriminated against plaintiff were as
       follows:

       Texas A&M University-Texarkana would not consider my application complete because

       I did not possess a driver's license. Due to total blindness, I'm unable to obtain a driver's


       license. I spoke with Mr, Norton's assistant at the time about my situation and she laughed


       at the possibility of me being-considered-as Recruitment Specialist. I spoke with Mr. Norton

       about my situation and requested that my application still be considered without completing

       the driver's license portion. I explained to him about the reasonable accommodations that


       had allowed me to travel in my previous jobs and how I still had those resources available


       to perform all essential job duties of a recruitment specialist. He refused to allow my

       application to move forward and would not consider any reasonable accommodations for


       me.
Case 5:21-cv-00093-RWS-CMC Document 1 Filed 07/29/21 Page 9 of 9 PageID #: 9




 10. The acts set forth in paragraph 9 of this complaint:

        a.   are still being committed by defendant.

        b.   re no longer being committed by defendant.

        c. x defendant may still be committing the acts.

 11. Plaintiff attaches to this complaint a copy of the charges filed with the Equal
        Employment Opportunity Commission which charges are submitted as a brief statement
        of the facts supporting this complaint. WHEREFORE, Plaintiff prays that the Court
        grant the following relief to the plaintiff:

               a.   Defend nt be directed to employ plaintiff.

               b.   Defendant be directed to re-employ plaintiff.

               c.   Defendant be directed to promote plaintiff.

               d. x Defendant be directed to receive ADA training an(i that the


               Court grant such relief as may be appropriate, including injunctive orders,

               damages, costs and attorney s fees.




                                                      (Signature of Plaintiff)
